Opinión disidente del
Juez Asociado Señor Díaz Cruz.
Disentimos de la Parte I de la opinión de mayoría que al *621abandonar el concepto de indemnización adoptado en Municipio de Coamo v. Tribunal Superior, 99 D.P.R. 932, 940 (1971), deja en precaria invalidez la Sec. 7.17 de la Ley de Personal, 3 L.P.R.A. see. 1397, en pugna con disposiciones de la Constitución que excluyen el pago de salarios por ser-vicios no prestados.
La solución del dilema gira alrededor de la verdadera naturaleza de la restitución de ingresos perdidos ordenada en la Sec. 7.17 de la Ley de Personal bajo la expresión “Asi-mismo [la Junta] deberá ordenar el pago total o parcial de los salarios dejados de percibir [por el empleado]”. El carác-ter de dicho pago no puede ser propiamente salario porque este concepto implica remuneración de servicios prestados y el Estado no puede pagar salarios si no ha mediado una previa prestación de servicios. (1) La decisión en Municipio de Coamo v. Tribunal Superior, supra, pág. 940, es correcta en cuanto a identificar este pago como “indemnización”. Lo que faltó decir en Municipio de Coamo es que el principio de indemnización, total o parcial según la autoriza el esta-tuto, remite al arbitrio judicial, mediante aplicación de las normas que gobiernan la concesión de daños y perjuicios, la determinación de la cuantía de resarcimiento a que tiene derecho el empleado y que la referencia a salarios en la ley sólo fija el tope de la indemnización por lucro cesante; así como debió reconocer otras fuentes estatutarias de resarci-miento del empleado contra el funcionario ofensor, según lo justifiquen las circunstancias del caso. La citada decisión se acercó a esta conclusión cuando expresó: “El sueldo es sólo la base de la indemnización, la medida para computarla.” Pág. 940. La prohibición constitucional contra la obtención por una persona de sueldo por más de un cargo o empleo en el Gobierno (Art. VI, Sec. 10 de la Constitución) provee una solución parcial de la situación que analizamos y resulta de ámbito limitado que deja fuera las variadas situaciones en *622la administración de los remedios provistos por la Ley de Personal. Por otro lado, equiparar en fórmula rígida, la indemnización con la base salarial como hicimos en Munici-pio de Coamo, con exclusión de los principios de lucro cesante, doble compensación, (2) enriquecimiento injusto y obligación de aminorar daños, estimula el ocio, prodiga los fondos públicos y penaliza al contribuyente. El argumento en Torres Cartagena v. Srio. de Instrucción, 94 D.P.R. 690, 694 (1967), acogido en Municipio de Coamo de que el pago completo de salarios sin deducciones, es disuasivo contra los despidos injustos ha perdido toda validez. La arbitrariedad la ejercía el alcalde o jefe de agencia sin temor, porque otro (el contribuyente) pagaba. Los nuevos remedios de hoy, la legislación federal de Derechos Civiles en cuya aplicación tenemos jurisdicción concurrente, y nuestro propio injunction de 32 L.P.R.A. sec. 3524(3)(2) auxiliado por el Art. 1802 C.C. proveen un remedio contra el propio funcionario opresor. Acevedo v. Srio. Servicios Sociales, 112 D.P.R. 256 (1982).
El derecho del empleado indebidamente despedido a resarcirse del agravio a su patrimonio es respetable, mas el pago repetido por el tiempo que ha ocupado prestando ser-vicios remunerados a otra agencia pública o a la empresa privada es inmoral, particularmente cuando al país lo aflige un desempleo de 25%, frustrante para la nueva generación que egresa de nuestros centros de estudio y entrenamiento. Súmese al cuadro el desfile de empleados cobrando dos veces con inclusión de los aumentos que haya tenido la plaza durante su cesantía, a costa de municipios arruinados que apenas pueden proveer los servicios públicos esenciales, y el Gobierno insular que es su única tabula in naufragio enfrentándose a un déficit cercano a los $100,000,000. Son estos los hechos reales, la circunstancia vital, que nutren la *623interpretación sociológica de la Ley para que sirva a la generación presente, en vez de cerrarle puertas; para que sea fuente de reivindicación de derechos sin desnaturali-zarse en flagelo del pueblo.
Nuestra constitución ordena en su Art. VI, Sec. 9, que “[s]ólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funciona-miento de las instituciones del Estado, y en todo caso por autoridad de ley”. ¿En qué ha contribuido al sostenimiento y funcionamiento de las instituciones del Estado el empleado durante su cesantía? En nada, es la contestación evidente, y por tanto la nivelación de su ingreso llegado el momento de la reposición, no puede ser mediante paga de salarios y sí por vía de indemnización. A la paga tienen derecho sólo aquellos que han prestado servicios. Este es el concepto recogido en el Art. VI, Sec. 10 de la Constitución, que en lo pertinente dispone: “Ninguna ley concederá compensación adicional a un funcionario, empleado, agente o contratista por servicios al gobierno, después que los servicios hayan sido prestados. . . . Ninguna persona podrá recibir sueldo por más de un cargo o empleo en el gobierno de Puerto Rico.”
El concepto de servicios prestados se reitera en el Art. 177 del Código Político, 3 L.P.R.A. see. 551; y arranca de análoga prohibición en el Art. 34 de la Carta Orgánica de 1917. Documentos Históricos, L.P.R.A., ed. 1982, pág. 107. También quedó aclarado en los procedimientos de la Con-vención Constituyente el referido concepto de “sueldo” — distinguido de “compensación”— como retribución de servi-cios prestados en palabras del Delegado señor Negrón López. 2 Diario de Sesiones 932 (1951).
Es por tanto correcta la calificación que de indemni-zación se atribuye a los remedios provistos en el Art. 31 de la anterior Ley de Personal (Núm. 345 de 12 mayo, 1947) refundidos en la Sec. 7.17 de la Ley de Personal del Servicio Público (Núm. 5 de 14 octubre, 1975 (3 L.P.R.A. see. *6241397)) (3) en Municipio de Coamo, supra; y es la única inter-pretación compatible con la constitucionalidad de dicha sección que autoriza desembolsos de fondos públicos para atender a servicios no prestados. Como es indemnización, y no salario, la compensación de daños y la nivelación de ingresos del empleado repuesto es pago legítimo como fin público (Art. VI, Sec. 9 de la Constitución, ante) de la Ley de Personal de impartir eficacia y vigor al principio de mérito. Dicha compensación ha de regirse por los principios gene-rales de la acción provista por el Art. 1802 C.C.
La vigente Ley de Personal refiere a la facultad estima-tiva del órgano que evalúa el despido la decisión en cuanto a si el resarcimiento del empleado amerita un pago equiva-lente al total o parte de los salarios dejados de percibir. La razón para rehusar el importe total de salarios puede ser la acción de la Junta o del Tribunal substituyendo la sanción de destitución por alternativa de suspensión, como se dijo en Soto Bosque v. Junta de Personal, 85 D.P.R. 814 (1962); variación de la penalidad en cuanto a tiempo de privación de salario, y dentro de la evidente flexibilidad del estatuto, cualquiera otra que en sano ejercicio de arbitrio por el juz-gador determine que el resarcimiento del empleado se cumple con menos del importe total de los salarios perdidos, siguiendo la norma de satisfacer daños y perjuicios “merced a la cual se procura la obligada restauración del desequili-brio producido en el patrimonio del acreedor por el incum-*625plimiento de la obligación imputable al deudor”. (4) Al aplicar esta norma de esencial justicia, podrán deducirse de la indemnización que corresponda al empleado los salarios percibidos tanto de empresa privada como de empleo público, sin que pueda echarse a dormir en espera de un premio de salarios acumulados por años porque como todo acreedor de daños y perjuicios está en la obligación de ami-norar los mismos, y su esperanza de capitalizar el ocio a costa de fondos públicos tropezará con el ejercicio de la dis-creción judicial para moderar la indemnización reducién-dola al pago parcial de los salarios; al igual que servirá dicha discreción del magistrado para preservar para el empleado el beneficio máximo o pago total de los salarios y concesión de todos los beneficios marginales cuando ante él se justifiquen la inactividad del empleado durante la cesantía y la ausencia de esfuerzo generador de ingresos por dicho período. Si la deducción de sueldos percibidos en el empleo público es mandatoria por razón de los preceptos de la Constitución de 1952 antes citados, la de salarios ganados en la industria privada lo son igualmente deducibles si hemos de extender a ambos empleados la igual protección de las leyes y eludir un discrimen que castiga económica-mente al servidor público y por otro lado premia a su con-traparte en la industria privada. Éste siempre vendría sujeto al principio que proscribe la “doble compensación” como costo adicional a la sociedad que la paga. Futurama Import Corp. v. Trans Carribbean, 104 D.P.R. 609 (1976). El actual estado de Derecho constituido por la caracteri-zación en la jurisprudencia patria de la restitución al empleado público ilegalmente despedido como indemni-zación o resarcimiento de daños y perjuicios, y la latitud de la Ley de Personal en su alternativa de pago total o parcial de ingresos y beneficios interrumpidos por la acción dañosa, *626dejan la dimensión y alcance de este estatuto reparador al arbitrio judicial, que deberá ejercitarse en forma que haga justicia al funcionario o empleado sin exceso detrimental para la sociedad y del modo que más se acerque a la nive-lación del patrimonio afectado por el lucro frustrado. Este método de compensación con el equivalente de salarios atiende a la pérdida de ingreso, que es una partida de daños; y no excluye en los casos adecuados la causa de acción en daños y perjuicios del empleado contra el funcio-nario que le destituye con crasa arbitrariedad y abuso de poder, a la que proveen el Art. 1802 del Código Civil y la derivada del injunction de derechos civiles, 32 L.P.R.A. see. 3524(3)(2). (5) El freno contra los despidos arbitrarios a que este Tribunal se refirió en Torres Cartagena v. Srio. de Instrucción, supra, pág. 696, tendrá una adicional potencia disuasiva en esta acción civil en daños.
Modificaría la sentencia recurrida al solo efecto de ordenar la deducción de la compensación otorgada a los empleados repuestos, de los ingresos por ellos percibidos durante su cesantía, tanto de fuentes gubernamentales como de empresa privada.

Rosario v. Comisión Policía Insular, 74 D.P.R. 353, 361-363 (1953).


Publio Díaz v. E.L.A., 106 D.P.R. 854, 869-870 (1978); Futurama Import Corp. v. Trans Caribbean, 104 D.P.R. 609 (1976).


 Sección 7.17 — Órdenes Remedíales
“(1) En los casos en que la Junta resuelva a favor del querellante, dictará las órdenes remediales pertinentes.
“(2) En casos de destitución, si la decisión de la Junta es favorable al empleado, ésta deberá ordenar su restitución a su puesto, o a un puesto similar. Asimismo deberá ordenar el pago total o parcial de los salarios dejados de percibir por éste desde la fecha de la efectividad de la destitución, y la concesión de todos los beneficios marginales a que éste hubiese tenido derecho.
“(3) En casos de suspensión de empleo y sueldo, si la decisión de la Junta es favorable al empleado, deberá ordenar el pago total o parcial de los salarios deja-dos de percibir por éste y de todos los beneficios marginales a que éste hubiese tenido derecho durante el período de suspensión.”


 Castán Tobefías, Derecho civil español, común y foral, lOma ed., Madrid, Ed. Reus, 1967, T. 3, pág. 187.


 Disponiéndose, sin embargo, que el tribunal podrá dictar Orden de entre-dicho provisional:
“(1)...
“(2) Cuando en la petición se alegue que alguna persona, bajo la autoridad de alguna ley, ordenanza, o reglamento del Estado Libre Asociado de Puerto Rico, esté privando o sea el causante de que alguien esté privando al peticionario de algún derecho, privilegio o inmunidad protegido por la Constitución o las Leyes del Estado Libre Asociado de Puerto Rico o por la Constitución o Leyes de los Estados Unidos de América que sean aplicables a las personas bajo la jurisdicción del Estado Libre Asociado de Puerto Rico.
“Disponiéndose además; que al dictar dicha orden el Tribunal debe consi-derar el interés público envuelto y concluir que la parte peticionaria tiene una posibilidad real de prevalecer en los méritos de su petición. Dicha orden sólo tendrá vigor en el caso específico ante el tribunal y entre las partes.”